DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-5 and 8-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/7/2020.
Applicant’s election without traverse of claims 6-7 in the reply filed on 7/7/2020 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the copolymer layer" in line 11.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear if “the copolymer layer” refers to the “one or more copolymer layers” recited in line 5 or the “at least one copolymer layer comprising (PVOH)”.
It is also not clear whether the water soluble adhesive component is in the at least one copolymer layer comprising a polyvinyl alcohol or in another copolymer layer because claim 6 also recites “one or more copolymer layers” in line 5.
Allowable Subject Matter
If the 112 rejections are overcome, claims 6 and 7 would be allowable.  The closest prior art is Sjodin (WO 98/32603), Utz et al. (EP 1 541 334) and Inagaki et al. (JP2001-121658).
Sjodin discloses, in order, olefin layer (22), adhesive (24), gas barrier layer (23) comprising a metal oxide or EVOH or PVOH, adhesive (24) and a core layer (21) comprising polypropylene.
Utz discloses, in order, a carrier layer (1) comprising polyethylene terephthalate, metal oxide layer (2), adhesive (3), intermediate layer (8) comprising polypropylene, tie layer (5), barrier layer (6) comprising crosslinked PVOH or EVOH, tie layer (5) and polypropylene layer (7).
Inagaki discloses a barrier layer comprising a mixture of PVOH and polyethyleneimine (a water-soluble adhesive component, same as described by applicant) deposited on a substrate.
None of the references disclose A retortable tray for holding food, the tray defining an interior 58 and having an outer side and an inner (food contacting) side, the tray having a wall comprising:  a ceramic film layer, the ceramic film layer comprising a metal oxide coated polyolefin film; one or more copolymer layers, at least one copolymer layer comprising a polyvinyl alcohol (PVOH), and a substrate, the substrate comprising a polyolefin selected from the group consisting of polypropylene (PP), polyethylene terephthalate (PET), polyethylene (PE) and polystyrene (PS); wherein the substrate comprises at least about 98 wt% of the tray; and the copolymer layer also comprises a water soluble adhesive component which sticks to the substrate.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MIGGINS whose telephone number is (571)272-1494. The examiner can normally be reached Monday-Friday, 1-9 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL C MIGGINS/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        

MCM
September 23, 2022